Citation Nr: 1605739	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  11-00 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder other than the already service-connected little right finger fracture, to include arthritis.

2.  Entitlement to service connection for a bilateral ankle disorder, to include arthritis.

3.  Entitlement to service connection for a bilateral knee disorder, to include Osgood Schlatter's disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  Unfortunately, there appears to have been technical difficulties as no written transcript was produced from this hearing; and his testimony is not available in the Digital Audio Recording System (DARS).  The Veteran was sent correspondence in September 2015 apprising him of this fact, and he was asked whether he desired another hearing.  He was informed that if he did not respond in 30 days the Board would assume he did not desire another hearing and proceed accordingly.  No response from the Veteran appears to have been received in regard to this correspondence.  Consequently, the Board will proceed on the assumption that his hearing request has been satisfied.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for benefits appear to center around the presence of nodules on the hands, knees and ankle areas.  These were observed in 2012 treatment records, including one in his mouth.  Although they were not considered something for which follow-up was necessary, for purposes of the Veteran's claim it seems necessary to acquire some more definitive information about them and their origins.  In this regard, it appears the Veteran has continued to receive treatment.  Records of this treatment should be sought, after which the Veteran should be examined for VA purposes as detailed below.  
Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his hands, ankles, and knees since August 2014 to include from any private clinician.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hand, ankle, and knee symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his claimed hand, ankle, and knee disabilities.  The claims folder should be made available to the examiner for review before the examination.  

Any such disability found to be present should be identified, and the nature of any nodules found to be present in those areas should be described.  For any hand, ankle, and/or knee disability found to be present, the examiner should express an opinion as to whether it is at least as likely as not it is due to an in-service disease or injury.   

If the examiner determines any right hand disorder was not directly related to service, he or she should express an opinion as to whether it was at least as likely as not caused or aggravated by the service-connected right little finger fracture.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

As to any nodules found to be present, after describing their nature, the examiner should indicate if they  represent a disease entity, or are the product of an injury.  In either case, he/she should express an opinion as to whether any such disease process or injury began in, or was incurred in, service.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in August 2014, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


